Citation Nr: 1034282	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-37 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Initial evaluation of posttraumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU) due to service-connected 
PTSD.

3.  Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The Veteran has asserted that he is unemployable due to his 
service connected PTSD.  In a June 2010 letter, the Veteran's 
psychologist stated that based on her treatment of the Veteran, 
in her professional opinion the Veteran was unable to function in 
a job setting and was unemployable due to his PTSD.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, VA must consider entitlement 
to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The Board notes that although the issue of TDIU has 
not been certified on appeal, the Board does have jurisdiction to 
decide the claim.  According to VA's General Counsel, the 
question of entitlement to TDIU may be considered as a component 
of an appealed increased rating claim if the TDIU claim is based 
solely upon the disability or disabilities that are the subject 
of the increased rating claim. See VAOGCPREC 6-96; see also 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2009) (VA 
General Counsel opinions are binding on the Board).  

In the present case, the Veteran contends that his PTSD alone 
renders him unemployable and he has submitted evidence in support 
of this contention.  Accordingly, the Board concludes that it has 
jurisdiction over the issue of entitlement to TDIU, and that 
issue has been added as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not 
required in cases where an informal claim for TDIU has been 
reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) 
(further expansion on the concept of when an informal claim for 
TDIU has been submitted); Rice v. Shinseki, 22 Vet. App. 447, 
449, 454 (2009).

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 17, 2008, PTSD has been productive of 
disturbances of mood, difficulty in maintaining effective work 
and social relationships, and a GAF score range of 48 to 55, but 
no evidence of flattened affect, panic attacks more than once a 
week, or difficulty in understanding complex commands.

2.  Since January 17, 2008, PTSD has been productive of total 
occupational and social impairment with symptoms including 
grossly inappropriate behavior, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
inability to perform activities of daily living, memory loss, 
frequent suicidal ideation, and a GAF score of 35.

3.  The Veteran is unable to secure or follow a substantially 
gainful occupation due to his service connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met prior to January 17, 2008.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic 
Code 9411 (2009).

2.  Since January 17, 2008 the criteria for a 100 percent 
disability rating for PTSD have been met.  38 C.F.R. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  In 
November 2007, the Veteran was provided with notice of the 
criteria for substantiating the original service connection claim 
for PTSD including the responsibilities of VA and the Veteran in 
substantiating the record.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained.  
Furthermore, the Veteran was afforded a VA examination in 
September 2009, during which the examiner was provided the 
Veteran's claims file for review, took down the Veteran's 
history, laid a factual foundation for the conclusions reached, 
and reached conclusions based on the examination that are 
consistent with the record.  The examination is found to be 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Background

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating.  In a rating decision 
of December 2009, the Veteran was granted service connection and 
awarded a 10 percent rating effective the date of his claim for 
service connection, September 12, 2007.  He appealed that rating 
and in February 2010 a rating decision granted him a 30 percent 
evaluation for PTSD with the same effective date.  When a 
claimant is awarded service connection and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here the level of symptomatology 
associated with PTSD has changed significantly enough during the 
period on appeal that separate evaluations are warranted.  These 
staged ratings are reflected in the Board's decision.

In the rating decision on appeal, the Veteran was granted an 
evaluation of 30 percent effective September 12, 2007.  The 
Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 
(DC or Code) 9411 (2009).  Under this general rating formula, a 
30 percent evaluation is provided for a showing of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130 DC 9411 (2009).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM-IV).

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

During the period on appeal, the Veteran has been assessed with a 
GAF scores from 55 to 35.  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores from 41 to 50 are 
demonstrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Finally, GAF scores from 31 
to 40 show some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  DSM-IV, 46-47.

In January 2007, the Veteran described having restless sleep, 
waking twice a night when he startled awake in a cold sweat.  He 
had day-time intrusive thoughts that had become worse since being 
laid off from work.  The Veteran struggled with irritability, 
exaggerated startle response, dislike of going out of the home, 
and hypervigilance.  His GAF score was 55.  The Veteran was 
diagnosed with PTSD and was assessed with a GAF score of 48 in 
February 2007.  He had been unemployed for the preceding six 
months due to "physical problems."

In July 2007 the Veteran was employed although his income was 
described as inadequate and his financial situation was 
stressful.  He had nightmares and intrusive thoughts, but denied 
homicidal ideation and hallucinations.  His thought process and 
concentration were good and he was coherent and relevant in his 
speech.  The Veteran's GAF score was 52.

In a nursing note of December 2007 the Veteran reported feeling 
"better than [he had] been for years."  He noticed little 
change in his level of irritability and had had only one 
nightmare recently.  He was casually dressed and appeared his 
stated age.  The Veteran's mood was tense and restricted, but his 
thoughts were organized and relevant.  There was no evidence of a 
formal thought disorder.  His GAF score was 50.

A January 2008 evaluation revealed intact memory and cognitive 
functioning, euthymic mood, and no evidence of thought disorder 
or other psychotic process.  The Veteran denied suicidal and 
homicidal ideation.  His wife indicated a long history of 
disturbed sleep.

In a statement of March 2008, the Veteran endorsed a dislike of 
crowds and loud noises.  He had difficulty relaxing, trouble 
concentrating, feelings of helplessness, nightmares, poor sleep, 
homicidal and suicidal thoughts, and admitted to self isolating 
behavior.  A letter from the Veteran's brother-in-law received in 
March 2008 indicated that the Veteran has had a history of losing 
jobs due to anger.  He also had poor relationship skills when 
interacting with members of his family.  The letter described 
depression, memory impairment, suicidal ideation and flashbacks.

A March 2008 letter from one of the Veteran's treating 
psychologists indicated that the Veteran presented signs of 
increased arousal, avoidance, and difficulty with emotions.  He 
had frequent occurrences of violent and distressing dreams which, 
the psychologist stated, indicated that he was reexperiencing 
traumatic events.

In November 2008, an evaluation revealed depressed mood, 
disturbed appetite, difficulty sleeping, decreased energy, 
agitation and increased psychic anxiety, loss of interest in 
life, feelings of guilt, difficulty concentrating, isolation, and 
withdrawal.  The Veteran endorsed suicidal ideation and that 
problems associated with PTSD had made it "extremely difficult" 
for him to work, take care of things at home, or get along with 
other people.

During a VA examination in September 2009, the Veteran presented 
with a full range of symptoms related to PTSD.  This included 
intrusive thoughts on a daily basis, nightmares, flashbacks, 
avoidance of people, loss of interest in enjoyable activities, 
social detachment, depression, sleep problems, difficulty staying 
with a job, and frequent suicidal thoughts.  The examining 
psychologist described the Veteran's PTSD as "extremely severe . 
. . in all regards," and indicated that his capacity for 
adjustment was "[e]xtremely poor."  When assessing the 
Veteran's GAF score as 35, the psychologist stated that the 
Veteran exhibited grossly inappropriate behavior including 
numerous episodes during which he became violent and physically 
aggressive, resulting in him assaulting, accosting, and otherwise 
punching coworkers in the face.  The Veteran's ability to perform 
many daily tasks was "extremely impaired as a direct result of 
his PTSD." 

An April 2010 letter from a VA clinical psychologist notes that 
the Veteran had been going to individual therapy sessions since 
January 2008.  Since that time, the psychologist had gathered 
information on his symptom presentation and had concluded that 
his behaviors met the criteria for a diagnosis of PTSD and 
further that his diagnosis was directly related to his 
experiences of trauma while serving in the military.  The 
psychologist determined that there was evidence of total 
occupational and social impairment that was due to the severe and 
chronic PTSD.  There was gross impairment in thought processes or 
communication.  The Veteran was so preoccupied with anxiety that 
he had a difficult time concentrating on the task at hand in the 
"here and now."  He had a difficult time saying what he meant 
and became confused and overwhelmed.  He had persistent delusions 
or hallucinations.  Because of severe anxiety and hypervigilance, 
he had reported seeing "shadow men."  He exhibited grossly 
inappropriate behavior in that he was very opinionated and quick 
to "tell others off."  He was in persistent danger of hurting 
self or others in that he had struck his wife and lashed out at 
his grandchildren.  He had intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  It was felt that symptoms of anxiety, stress, 
and worry significantly interfered with the Veteran's completing 
even the simplest tasks.  He had disorientation to time or place, 
memory loss for names of close relatives, occupation, or own 
name.  Because of the high stress levels, he struggled with 
memory and retention.  He constantly had a difficult time making 
decisions.  He had no social life and no friends.  He had 
expressed that a highlight for him would be to travel to VA for 
an appointment.  He also had expressed that he had no interest in 
usual activities and had no hobbies or joy in life.  The 
psychologist went on to note examples of further impairment.

A June 2010 letter from a VA psychologist indicated that the 
Veteran's PTSD symptoms interfered significantly with his 
employment.  The psychologist, who had been treating the Veteran 
for over two years, stated that it was her clinical opinion that 
the Veteran's symptoms, when considered in the context of his 
employment history indicated that that the Veteran "cannot 
function in a job setting at this time and is unemployable."

At a hearing before the undersigned in June 2010, the Veteran 
indicated that his medication relating to treatment of PTSD had 
recently been adjusted due to a worsening of his symptomatology.  
He endorsed problems with memory loss, paranoia, nightmares, and 
discomfort around people.  He further indicated his belief that 
he was unemployable due to his PTSD.  His wife testified that the 
Veteran was paranoid of people coming into the house and was 
always accusing someone of moving his things around.  She also 
stated that he had "road rage."

Rating Prior to January 17, 2008

After a careful review of the record, the Board finds the 
Veteran's PTSD to be 30 percent disabling prior to January 17, 
2008.  His current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.149 DC 9411 (2009).  In order to be entitled to the next 
higher, 50 percent rating, there must be occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

In this case, prior to an appointment on January 17, 2008, the 
record shows no evidence of flattened affect, panic attacks more 
than once a week, or difficulty in understanding complex 
commands.  Although he had some disturbances of mood, and 
difficulty in maintaining effective work and social 
relationships, the overall disability picture did not raise to 
that warranting a 50 percent rating.  Particularly demonstrative 
of this was that the Veteran's GAF scores in the range of 55 to 
48, indicating only moderate to serious symptoms.

The Veteran has argued that he is entitled to a rating higher 
than 30 percent for his PTSD.  He is competent to report that 
which he can experience or observe and there is no reason shown 
to doubt his credibility, in this regard.  However, as a 
layperson lacking in medical training and expertise, he cannot 
provide a competent medical opinion regarding the severity of his 
PTSD including clinical evaluation of social and occupational 
impairment.  Thus, his views are outweighed by the detailed 
opinions provided by the medical professionals who discussed the 
Veteran's PTSD and provided the relevant clinical testing to rate 
the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Based on the foregoing, the Board concludes that the Veteran's 
PTSD was 30 percent disabling prior to January 17, 2008.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Current Rating 

Review of the record, indicates that the Veteran's PTSD has been 
100 percent disabling since January 17, 2008.  Specifically, the 
evidence shows total occupational and social impairment with 
symptoms including grossly inappropriate behavior, persistent 
delusions or hallucinations, persistent danger of hurting self or 
others, inability to perform activities of daily living, memory 
loss, and frequent suicidal ideation.  Particularly informative 
of the Veteran's level of disability is his GAF score of 35, 
assessed in September 2009 indicating serious symptoms with some 
impairment in reality testing or communication.

Based on the foregoing, the Board concludes that the Veteran's 
PTSD is 100 percent disabling, effective January 17, 2009.  All 
evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  

Having reviewed the evidence, the Board finds that referral to 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for determination and assignment of an 
extraschedular rating is not warranted, as the Veteran's PTSD 
symptoms resulting in moderate to severe occupational and social 
impairment are adequately considered by the diagnostic criteria 
applied.  A rating in excess of 30 percent is provided for 
certain manifestations of the service-connected disability but 
the medical evidence reflects that those manifestations are not 
present in this case prior to January 17, 2008.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  

Total Rating Based on Unemployability

A total rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected disabilities 
preclude the Veteran from obtaining or maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).
 
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2009).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

As a threshold matter, total disability ratings for compensation 
may be assigned where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities provided 
that if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two or 
more such disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2009).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2009).

Here, the Veteran's symptomatology has a severe impact on his 
ability to maintain interpersonal relationships, including in the 
work place.  Based on the record, including the Veteran's 
employment history and the competent expert opinion of his 
treating psychologist in June 2010, the Board finds that the 
Veteran is unable to secure and follow substantially gainful 
employment due to his service-connected PTSD.  Accordingly, a 
TDIU is granted.


ORDERS

An initial evaluation in excess of 30 percent for PTSD prior to 
January 17, 2008 is denied.

An initial evaluation of 100 percent for PTSD, effective January 
17, 2008, is granted subject to the controlling regulations 
applicable to payment of monetary benefit.

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the controlling 
regulations applicable to payment of monetary benefit.










REMAND

Bilateral Hearing Loss Disability

The Veteran seeks entitlement to service connection for a 
bilateral hearing loss disability.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, 
including sensorineural hearing loss, may be presumed if it 
became manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
Veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

Service treatment records show that on separation in January 
1968, the Veteran's hearing, while somewhat diminished, was 
within normal limits bilaterally and was not disabling under VA 
regulation.  38 C.F.R. § 3.385 (2009).  Based on his "normal 
hearing sensitivity upon discharge," a VA examiner in January 
2008 concluded that the Veteran's current hearing loss was "not 
caused by or the result of acoustic trauma in the military."  No 
other rationale was provided.  

The Board notes that the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by 
the results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  VA regulation 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board further notes, that although the examiner states that 
the Veteran's separation examination was reviewed, other relevant 
evidence was not considered.  The Veteran testified that his 
military occupational specialty of truck driver carrying fuel 
exposed him to acoustic trauma and that he first noticed hearing 
loss in about 1972, four years after discharge.  In addition to 
supplying an insufficient rationale, the Veteran's January 2008 
VA examination was deficient in its lack of review of relevant 
evidence.

Finally, during his 2010 hearing before the undersigned the 
Veteran indicated that he had a hearing evaluation in the 
"[e]arly 70s."  Such examination is not of record and an effort 
must be made to acquire it pursuant to VA's duty to assist the 
Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted regarding 
audiometric testing conducted sometime in the 
1970s.  The Veteran should be asked to supply 
information regarding where such testing was 
conducted.  VA should make appropriate 
efforts to acquire records of this testing 
and if such records cannot be located, the 
Veteran should be notified and given an 
opportunity to supply VA with copies of these 
records.

2.  Following the above development, the 
Veteran's claims file is to be reviewed by a 
VA audiologist.  The examiner is then to 
indicate whether it is at least as likely as 
not (50 percent chance or greater) that the 
Veteran's bilateral hearing loss disability 
is due to service.  The examiner should 
consider the Veteran's lay assertions and all 
medical evidence of record.  While the 
examiner may consider the Veteran's lack of 
in-service diagnosis of a hearing loss 
disability, that may not be the sole rational 
for indicating a negative nexus opinion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


